Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
Esta sencilla apelación nunca debió dar margen para el Tribunal hacer una incursión en el campo constitucional. La opinión contrasta visiblemente con la abstención predicada en Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993). *604pre precede al Derecho. De ahí, para el jurisprudente, la importancia de evaluar cuidadosamente todas las circuns-tancias fácticas; lo contrario significa desdibujar el tras-fondo empírico que determina la aplicación correcta de la norma jurídica y, con ello, arriesgarnos a perpetrar una injusticia.” (Énfasis en el original.) Pueblo en interés menor F.S.C., 128 D.P.R. 931, 945 (1991), opinión disidente.
*603“Es un principio universal que el hecho humano siem-
*604HH
El 16 de febrero de 1988 fue hurtado del estaciona-miento de San Patricio Plaza el auto Honda Prelude, color gris, modelo 1984. Su dueño José A. Alvarez notificó a la Policía. Los datos correspondientes a esa querella —nú-mero de serie del motor, tipo de vehículo, año, modelo, ta-blilla, nombre del dueño, dirección, etc.— fueron suminis-trados y almacenados en el sistema computadorizado de identificación vehicular de motor de la Policía (VADIS).
Transcurrieron veinticinco (25) días. El sábado 12 de marzo los agentes del orden público Luis M. Arroyo Panto-jas y Edgar Colón Marín patrullaban la Carr. Núm. 60, sector Barrio Almirante de Vega Baja. Al atardecer, aproxi-madamente a las 6:15 p.m., recibieron una comunicación radial del Cuartel de Vega Baja informándoles de una con-fidencia anónima a los efectos de que en el área había un Honda Prelude, color gris, ocupado por dos (2) personas armadas con metralletas.
Así advertidos, los agentes Arroyo y Colón continuaron la patrulla. Más adelante, al pasar por la Cafetería El Bo-hío, vieron un vehículo que correspondía con la anterior descripción. Se dirigieron hacia él a investigar. Súbita-mente el vehículo Honda, con dos (2) individuos, salió del estacionamiento a exceso de velocidad y sin tomar las debi-das precauciones. Los agentes Arroyo y Colón lo persiguie-ron durante un trecho —sirena y biombo encendidos— ha-*605cia la Carr. Núm. 2 y llegaron hasta la Núm. 675. Allí, el Honda, al intentar un viraje a la derecha, impactó un poste del tendido eléctrico. Así detenido, del lado del pasajero se bajó José Marrero Nieves portando una pistola. Los agen-tes Arroyo y Colón corrieron, lo alcanzaron y arrestaron.
Contemporáneamente, el agente Manuel Rivera Villa-fañe, del Cuerpo de Investigaciones Criminales (C.I.C.) —quien también había recibido la comunicación radial del Cuartel, observado y seguido la persecución— a raíz del impacto con el poste arrestó a Emilio Sánchez Molina.
A requerimiento de los agentes, Sánchez Molina les mostró una licencia del vehículo a nombre de Nancy Qui-ñones, correspondiente a un Honda, modelo 1983, aun cuando el que conducía era de 1984. Dicho vehículo fue trasladado al Cuartel de Vega Baja.
El próximo día hábil, lunes 14 de marzo, el agente Arroyo Pantojas realizó el correspondiente inventario con el formulario PPR 128. Durante éste, al examinar los nú-meros del motor, caja, serie, tablilla y marbete, se dio cuenta que los de serie del panel (<dashboard) y poste de la puerta izquierda, parecían alterados y no coincidían con el del frente al asiento delantero derecho. A través del Sis-tema VADIS, y con la presencia posterior de Álvarez Fer-nández, comprobó que el número de caja era del Honda Prelude gris, modelo de 1984, hurtado días antes. No obs-tante, la tablilla y el sello de inspección correspondían a un Honda de 1983, registrado a nombre de Nancy Quiñones.
Entre otros cargos, Sánchez Molina fue acusado de po-seer, comprar, retener y/o disponer de un vehículo de motor a sabiendas de que había sido obtenido mediante la comi-sión del delito de apropiación ilegal. Art. 15 de la Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3214. Conforme los hechos expuestos, el Ministerio Fiscal probó más allá de toda duda razonable los elementos y la comisión de ese delito. Quedó diáfana y contundentemente *606demostrado que el auto Honda de Álvarez fue hurtado y que, al momento de ser recuperado, Sánchez Molina lo po-seía y conducía con una licencia distinta.
I — I h-H
Mucho antes de entrar en vigor la Ley para la Protec-ción de la Propiedad Vehicular habíamos reconocido que “la posesión por el acusado de la propiedad recientemente hurtada unida a otras circunstancias justifica que se so-meta la cuestión al jurado Pueblo v. Batista Maídonado, 100 D.P.R. 936, 939 (1972); reafirmado en Pueblo v. Rodríguez Jiménez, 128 D.P.R. 114 (1991). Véanse, además: Pueblo v. Llanos Virella, 97 D.P.R. 95, 98 (1969); Pueblo v. Rodríguez, 91 D.P.R. 157 (1964). Y es que el vocablo “a sabiendas” no es uno misterioso o de talismán. Simple-mente significa conocimiento personal, atributo que perte-nece a la esfera del intelecto. Como estado mental, de or-' dinario se prueba mediante el enjuiciamiento de los hechos y circunstancias que rodean un acto.
¿Cómo puede sostener el apelante Sánchez Molina que la inferencia constituyó la única prueba del Ministerio Pú-blico en torno al elemento mental de conocimiento de que el vehículo había sido obtenido mediante un delito de apro-piación ilegal? (pág. 19.) ¿Cómo pedirnos que descartemos toda la prueba directa y circunstancial desfilada? ¿Vamos a olvidar que la evidencia circunstancial es intrínsecamente igual a la evidencia directa? Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991); Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 145 (1985). Repetimos, en cierto modo, ante los hechos pro-bados, para cualquier persona de inteligencia promedio la cuestión quedó reducida a aplicar —más que inferencias legales— “una poca dosis de sentido común”. Así lo hizo el Jurado, no obstante los esfuerzos en contrario del acusado Sánchez Molina.
*607I — I HH HH
Lo anterior es suficiente para confirmar sin necesidad de entrar en planteamiento alguno de inconstitucionalidad; ello sólo se justifica en situaciones necesarias y extremas. Véanse: Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618-619 (1981); Negrón Soto v. Gobernador, 110 D.P.R. 664, 678-679 (1981); E.L.A. v. Aguayo, 80 D.P.R. 552, 596 (1958); Pueblo ex rel. M.G.G., 99 D.P.R. 925, 927 (1971). Si un caso puede resolverse sin entrar a examinar cuestión constitucional, debemos abstenernos de hacerlo —Spanish Am. Tobacco Co. v. Buscaglia, 71 D.P.R. 991, 993 (1950)— máxime si conlleva unos pronunciamientos más amplios y sin justificación ni apoyo en los hechos. Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772, 783 (1968). Como la mayoría a pie forzado ha escogido hacerlo, nos vemos obligados a ca-minar esa misma ruta. En el trayecto omitiremos detener-nos y repetir principios elementales trillados, tales como la presunción de inocencia, onus probandi del Fiscal y la va-lidez de las inferencias contenidas en el Art. 16 de la Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3215. Concentraremos sólo en la contención del ape-lante Sánchez Molina de que no es posible inferir el cono-cimiento de vehículo hurtado del mero hecho de que el ve-hículo o sus números de serie o de identificación están alterados. Alegato del apelante, pág. 14.
Nuestra reacción inicial a semejante proposición fue de sorpresa. No lográbamos explicarnos cómo era posible con-vertir el argumento del apelante Sánchez Molina en una generalización descriptiva de conducta típica ciudadana y, más aún, en un dato empírico. Posteriormente pudimos no-tar que hábilmente su argumento entremezclaba situacio-nes meritorias y excepcionales ajenas a los hechos del caso. Reproduzcámoslo.
Por una parte, no existe una conexión racional entre el hecho básico del número alterado y el hecho presumido del conoci-*608miento de esa circunstancia por el poseedor del vehículo. Y ello es así por la experiencia de la vida misma. Con el mayor respeto instamos a cada uno de los magistrados que comparecen [sic] este Alto Foro a hacerse la siguiente interrogante: ¿En cuantas ocasiones, al manejar un vehículo que no es el suyo, (como es en el caso de una adquisición reciente, un préstamo de un amigo, etc.) ha revisado usted, registro en mano, todos los números de identificación del vehículo? ¿Conocen ustedes de alguna persona que tenga esa práctica? Estamos seguros que ambas respuestas son negativas. ... Este sencillo ejemplo sirve para demostrar que el ciudadano corriente no sólo no verifica los datos de la licencia contra los números de los vehículos, (de hecho, estamos seguros que la inmensa mayoría de los conductores ni siquiera saben dónde se encuentran!) sino que aún en el insólito caso de que alguien que así lo hiciese tuviese los conocimientos para establecer que una discrepancia que hallase no fuera producto de un error o discrepancia legítima. En estas circunstancias, inferir el conocimiento por la mera alteración de los números, como se ha hecho en el presente caso, equivale a presumir la culpabilidad. (Enfasis suplido.) Alegato del apelante, pág. 28.
Rechazamos situarnos —y menos equiparar la conducta del apelante Sánchez Molina— con la de los restantes miembros de este Foro. Es improcedente además atribuír-sela a la ciudadanía en general. Sus ejemplos son inocentes y divorciados totalmente de los hechos del caso. No hay la más mínima evidencia de que el vehículo que conducía fue adquirido recientemente por él o prestado por un amigo; todo lo contrario, hasta la saciedad se demostró que había sido hurtado días antes.
El “sencillo ejemplo” que nos propone el apelante Sán-chez Molina es insuficiente e inadecuado para generalizar. Mediante él pretende invertir precisamente el fundamento válido en que descansa la inferencia legislativa que nos ocupa, esto es, la experiencia policial de que en la mayoría de las ocasiones, la descripción y alteración de los números de serie son el resultado de una mano criminal. Y claro está, después de ese salto conceptual, difícilmente puede argumentar y sostener que ello equivale a presumir su culpabilidad. Repetimos, ¿no estuvo presente en su juicio? *609¿No vio ni oyó lo que declararon los testigos de cargo? ¿La prueba documental presentada?
IV
Por otro lado, esa inferencia no atenta contra el derecho constitucional del acusado a guardar silencio y abstenerse de declarar, ya que la posesión puede explicarse mediante evidencia independiente del testimonio del acusado. Tam-poco exime al Ministerio Fiscal de probar que el automóvil es hurtado como uno de los elementos del delito. Existe una conexión racional entre el hecho básico (modificaciones o alteraciones del vehículo o sus piezas, o números de iden-tificación) y el presumido (conocimiento de que el vehículo o la pieza ha sido adquirida de forma ilícita). La Ley Núm. 8 de 5 de agosto de 1987, Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3201 et seq., no fue promulgada en el vacío, sino en respuesta a “[l]a compleji-dad de las operaciones de apropiación ilegal, particular-mente la realizada por el Crimen Organizado”. Exposición de Motivos de la Ley Núm. 8 de 5 de agosto de 1987, Leyes de Puerto Rico 654, 655. La Asamblea Legislativa lo hizo en virtud del conocimiento empírico, acumulado, el cual provee fundamento para justificar el nexo racional entre el hecho básico y el presumido que exige el debido procedimiento de ley. Compárese E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, pág. 52. En el descargo de esa misión, ante la gravedad del problema, y consciente la ciudadanía que lo sufre, la legislatura podía racionalmente esperar e imponer un mínimo de diligencia a toda persona que ad-quiere o adviene en posesión de un vehículo de motor. Por esta razón, aunque de su faz una licencia vehicular no muestre señales de irregularidad, es justo y racional espe-rar que el conductor verifique que la tablilla y la licencia corresponden con la unidad. Igual diligencia existe cuando *610los números de identificación han sido alterados. Como do-cumentos, las licencias son fácilmente falsificables; por ende, con frecuencia, una simple inspección visual de los números de identificación revelará la existencia de posi-bles irregularidades. A fin de cuentas, si se sostiene el de-ber de verificar que la licencia corresponda a la unidad, no vemos otra forma que imponerle al dueño —por sí o con ía ayuda de un tercero— la obligación de comprobar el nú-mero de tablilla e identificación.
El marco conceptual legítimo de los deberes y las obli-gaciones de la ciudadanía no es la insensibilidad, desidia o falta de diligencia que postula el apelante Sánchez Molina. Su análisis no toma en cuenta que el Manual de Operacio-nes de todo vehículo contiene suficiente información sobre los números de identificación y de serie, y su ubicación y fácil localización.
La premisa que sirve de ancla a su contenido ignora el enfoque integral y realista que la Asamblea Legislativa tuvo ante sí. Este considera la apropiación ilegal de vehí-culos como “un negocio ilícito que involucra distintos sec-tores: el roba carro profesional, el hojalatero que le da una nueva apariencia a la unidad, el funcionario venal que le da identidad registral, el vendedor y exportador con co-nexiones internacionales que dirige sus esfuerzos al mer-cadeo de las unidades, el empresario indiferente que no toma precauciones para asegurarse de la identidad del ad-quirente que financia o asegura, y finalmente el comprador insensible que sólo considera sus ventajas personales”. Ex-posición de Motivos de la Ley Núm. 8, supra, págs. 654-655.
V
Distinto al criterio mayoritario, las instrucciones impar-tidas al Jurado en torno a las inferencias fueron correctas.
El análisis y la conclusión mayoritaria adolece del viejo *611mal de la fragmentación. Olvida el principio de que las instrucciones deben considerarse en su totalidad y no en partes aisladas. Pueblo v. Najul Bez, 114 D.P.R. 493, 497 (1983); Pueblo v. Ortiz González, 111 D.P.R. 408, 413 (1981). Véase Pueblo v. Ortiz Martínez, 116 D.P.R. 139,151 (1985). Bajo esta norma, si una porción específica de una instrucción es susceptible de interpretarse como diciendo que una inferencia exime al Fiscal de probar más allá de toda duda razonable un elemento del delito, ese lenguaje debe considerarse en el contexto de las instrucciones en su totalidad. Cf. Francis v. Franklin, 471 U.S. 307, 315 (1985). El criterio adecuado consiste en determinar la in-terpretación que un jurado razonable le daría. Francis v. Franklin, supra, págs. 315-316.
A la luz de este breve trasfondo doctrinal, ¿la instruc-ción brindada tuvo el efecto de eximir al Estado del peso de la prueba? Obviamente no.
La porción de las instrucciones que ha provocado incon-formidad de la mayoría expresa:
La Ley..[.] dice... los elementos del delito son poseer el auto-móvil y que sea a sabiendas de que el automóvil ha sido hur-tado o robado. La propia ley define, le dice específicamente, cuales son los factores que ustedes tienen que tomar en consi-deración para determinar si el acusado sabía. A sabiendas quiere decir, que tengo conocimiento de que ha sido hurtado. Si el acusado sabía, tenía conocimiento de que tenía hurtado, [sic] La ley dice específicamente, y ustedes deben tomar en conside-ración la ley tal y como se lo explico, que se podía inferir que el acusado tenía conocimiento personal de que el vehículo o pieza había sido obtenido en forma ilícita, cuando ocurriera una o más de las siguientes circunstancias. Entre ellas las varias circunstancias, [sic] Yo solamente le [sic] voy mencionar algu-nas de ellas en relación con este caso. T.E. de 17 de mayo de 1989, págs. 9-10.
Advertimos que se instruyó al Jurado que aunque tenía que “tomar en consideración” los factores consagrados en la ley, se “podía” inferir el conocimiento. Un jurado razonable entendería esta inferencia como permisible.
*612Más aún, el examen de esta instrucción en el contexto de todas las instrucciones revela que no tuvieron ningún efecto perjudicial. En éstas se hacen continuas referencias a la presunción de inocencia y al deber del Fiscal de probar los elementos del delito más allá de toda duda razonable. T.E. de 17 de mayo de 1989, págs. 2, 4, 5, 6, 8, 9 y 11.
Cualesquiera reparos quedaron salvados cuando, a pe-didos de la defensa, subsiguientemente el juez llamó al Ju-rado a Sala y les explicó nuevamente que “la ley permitía hacer una inferencia permisible”. (Enfasis suplido.) T.E. de 17 de mayo de 1989, pág. 27. Después de esta aclaración, la defensa no expresó reparo alguno ni pidió ninguna otra instrucción específica. ¿De qué se queja?